       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 1 of 13
 1
     LTL ATTORNEYS LLP
     David W. Ammons (SBN 187168)
 2    david.ammons@ltlattorneys.com
 3   Tiffany S. Hansen (SBN 292850)
      tiffany.hansen@ltlattorneys.com
 4   Julia Levitskaia (SBN 286042)
       julia.levitskaia@ltlattorneys.com
 5   300 S. Grand Avenue, 14th Floor
     Los Angeles, CA 90071
 6   Tel: (213) 612-8900
     Fax: (213) 612-3773
 7
     Attorneys for Defendant Wal-Mart Associates, Inc.
 8

 9
                           UNITED STATES DISTRICT COURT
10
                          EASTERN DISTRICT OF CALIFORNIA
11

12
     CARLOS GUTIERREZ, an individual,             CASE NO.: 1:20-cv-00468-NONE-JLT
13
                         Plaintiff,               ORDER GRANTING STIPULATED
14
            vs.                                   PROTECTIVE ORDER AS MODIFIED
15                                                BY THE COURT
     WAL-MART ASSOCIATES, INC.;                   (Doc. 11)
16   and DOES 1 through 100 inclusive,
17                       Defendant.
18

19

20

21

22

23

24

25

26

27
28


                                      [PROPOSED] PROTECTIVE ORDER
                                                                    Case No. 1:20-cv-00468-NONE-JLT
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 2 of 13
 1                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 2      WHEREAS, Plaintiff Carlos Gutierrez (“Plaintiff”) alleges associational disability
 3   discrimination in violation of the Fair Employment and Housing Act (“FEHA”) and
 4   violation of the California Family Rights Act (“CFRA”), among other causes of action,
 5   arising out of the termination of his employment from defendant Wal-Mart Associates,
 6   Inc. (“Defendant”);
 7      WHEREAS, Plaintiff and Defendant (collectively, the “Parties”) anticipate the
 8   exchange of sensitive, proprietary and/or confidential information in the course of
 9   discovery;
10      THEREFORE, the Parties have agreed to and have submitted to the Court, and for
11   good cause shown the Court hereby enters, the following Confidentiality Order:
12      1.         This Order shall govern the disclosure of materials designated as
13   Confidential Material in this litigation. Confidential Material, as used in this Order, shall
14   refer to any document or item designated as Confidential or Highly Confidential –
15   Attorneys’ Eyes Only, including but not limited to, documents or items produced during
16   discovery, all copies thereof, and the information contained in such material. Nothing in
17   this Order shall require any party to produce any specific documents or category of
18   documents which a party deems inappropriate for production.
19

20   Definitions of Confidential Material
21      2.         Confidential Material, as used in this Order, consists of the following
22   materials and categories of materials:
23           a.    Materials relating to any privileged, confidential, or nonpublic information,
24   including, but not limited to, trade secrets, research, design, development, financial,
25   technical, marketing, planning, personal, or commercial information, as such terms are
26   used in the Federal Rules of Civil Procedure (Fed. R. Civ.) and any applicable case law
27   interpreting Fed. R. Civ. 26(c)(1)(G); contracts; non-public compilations of retail prices;
28   proprietary   information;    vendor     agreements;    personnel   files;   claim/litigation
     information; and nonpublic policies and procedures shall be deemed Confidential.
                                                    1
                                               {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 3 of 13
 1           b.     Materials containing corporate trade secrets, nonpublic research and
 2   development data, including, but not limited to, cost data, pricing formulas, inventory
 3   management programs, and other sales or business information not known to the public;
 4   information obtained from a non-party pursuant to a non-disclosure agreement; and
 5   customer-related Protected Data shall be deemed Highly Confidential – Attorneys’ Eyes
 6   Only.
 7

 8           c.     Protected Data shall refer to any information that a party believes in good
 9   faith to be subject to federal, state or foreign data protection laws or other privacy
10   obligations. Examples of such data protection laws include but are not limited to The
11   Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (financial information); and, The
12   Health Insurance Portability and Accountability Act and the regulations thereunder, 45
13   CFR Part 160 and Subparts A and E of Part 164 (medical information). Certain Protected
14   Data may compel alternative or additional protections beyond those afforded Highly
15   Confidential – Attorneys’ Eyes Only material, in which event the Parties shall meet and
16   confer in good faith, and, if unsuccessful, shall move the Court for appropriate relief.
17           The Parties shall not designate as confidential information that is already public
18   knowledge.
19      3.          The Parties agree that such Confidential Material as described in paragraph
20   2 should be given the protection of an order of this Court to prevent injury through
21   disclosure to persons other than those persons involved in the prosecution or defense of
22   this litigation.
23

24   Procedure for Designating Information as Confidential
25      4.          To designate information as confidential, the producing party shall mark
26   Confidential       Material   with   the   legend        “CONFIDENTIAL”    or   “HIGHLY
27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Parties shall submit confidential
28   discovery responses, such as answers to interrogatories or answers to requests for
     admissions, in a separate document stamped with the appropriate legend designating
                                                     2
                                                {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 4 of 13
 1   those responses as Confidential Material. The Receiving Party may make copies of
 2   Confidential Material and such copies shall become subject to the same protections as
 3   the Confidential Material from which those copies were made.
 4           a.   Information on a disk or other electronic format (e.g., a native format
 5   production) may be designated confidential by marking the storage medium itself (or the
 6   native file’s title) with the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
 7   – ATTORNEYS’ EYES ONLY.” The Receiving Party shall mark any hard-copy
 8   printouts and the storage medium of any permissible copies of such electronic material
 9   with the corresponding legend contained on the original and such copies shall become
10   subject to the same protections, as the Confidential Material from which those copies
11   were made.
12           b.   Information disclosed at any deposition of a party taken in this action may
13   be designated by the party as confidential by indicating on the record at the deposition
14   that the information is confidential and subject to the provisions of this Order.
15   Alternatively, the party may designate information disclosed at the deposition as
16   confidential by notifying the court reporter and other parties in writing, within fifteen
17   (15) business days of receipt of the transcript, of the specific pages and lines of the
18   transcript which are designated as confidential. The Parties may agree to a reasonable
19   extension of the 15-business-day period for designation. Designations of transcripts will
20   apply to audio, video, or other recordings of the testimony. During such 15-business-day
21   period, the entire transcript shall receive confidential treatment. Upon such designation,
22   the court reporter and each party shall affix the “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to the designated pages and
24   segregate them as appropriate.
25      5.        A producing party may change the confidentiality designation of materials
26   it has produced, as follows: (1) The producing party must give the receiving party notice
27   of the change by identifying the documents or information at issue. Once notice is given,
28   the receiving party must make good-faith efforts to ensure that the documents or
     information are accorded treatment under the new designation. (2) Within a reasonable
                                                  3
                                             {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 5 of 13
 1   period after giving notice, the producing party must reproduce the documents or
 2   information in a format that contains the new designation. (3) If such information has
 3   been disclosed to persons not qualified pursuant to paragraph(s) (12-13) below, the party
 4   who disclosed such information shall (a) take reasonable efforts to retrieve previously
 5   disclosed Confidential Material; (b) advise such persons that the material is Confidential;
 6   and (c) give the producing party written assurance that steps (a) and (b) have been
 7   completed.
 8

 9   Data Security
10      6.        The Parties agree to provide adequate security to protect data produced by
11   the other party(ies) or by non-parties. This includes secure data storage systems,
12   established security policies, and security training for employees, contractors and experts.
13   Adequate security also includes such measures as data encryption in transit, data
14   encryption at rest, data access controls, and physical security, whether hosted/outsourced
15   to a vendor or on premises. At a minimum, any receiving party subject to the terms of
16   this Confidentiality Order, will provide reasonable measures to protect non-client data
17   consistent with the American Bar Association Standing Committee on Ethics and
18   Professional Responsibility, Formal Opinion 477R.
19

20   Clawback Provisions
21      7.        The production of privileged or work-product protected documents,
22   electronically stored information (ESI) or information, whether inadvertent or
23   otherwise, is not a waiver of the privilege or protection from discovery in this case or in
24   any other federal or state proceeding.
25      8.        This Order shall be interpreted to provide the maximum protection allowed
26   by Federal Rule of Evidence (FRE) 502(d) and shall be enforceable and granted full faith
27   and credit in all other state and federal proceedings by 28 U.S. Code § 1738. In the event
28   of any subsequent conflict of law, the law that is most protective of privilege and work
     product shall apply.
                                                   4
                                              {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 6 of 13
 1      9.          Nothing contained herein is intended to or shall serve to limit a party’s right
 2   to conduct a review of documents, ESI or information (including metadata) for relevance,
 3   responsiveness and/or segregation of privileged and/or protected information before
 4   production.
 5      10.         If the receiving party has reason to believe that a produced document or
 6   other information may reasonably be subject to a claim of privilege, then the receiving
 7   party shall immediately sequester the document or information, cease using the document
 8   or information and cease using any work product containing the information, and shall
 9   inform the producing party of the beginning BATES number of the document or, if no
10   BATES number is available, shall otherwise inform the producing party of the
11   information.
12      11.         A producing party must give written notice to any receiving party asserting
13   a claim of privilege, work-product protection, or other ground for reclaiming documents
14   or information (a “clawback request”).          After a clawback request is received, the
15   receiving party shall immediately sequester the document (if not already sequestered)
16   and shall not review or use that document, or any work product containing information
17   taken from that document, for any purpose. The Parties shall meet and confer regarding
18   any clawback request.
19

20   Who May Receive Confidential and Highly Confidential Information
21      12.         Confidential Material. Any Confidential Material and the information
22   contained therein shall be disclosed only to the Court, its staff, in-house counsel and
23   outside counsel of record for each party, and also shall be disclosed on a need-to-know
24   basis only to the Parties, counsel’s staff personnel, employees of a party to whom
25   disclosure is necessary in connection with the preparation for and trial of this action, and
26   any witnesses in the case (including consulting and testifying experts) as may from time
27   to time reasonably be necessary in prosecution or defense of this action.
28      13.         Highly Confidential—Attorneys’ Eyes Only Material. Material and
     information designated as “Highly Confidential—Attorneys’ Eyes Only” shall only be
                                                     5
                                                {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 7 of 13
 1   disclosed to the Court, its staff, in-house and outside counsel of record for each party, the
 2   secretarial, clerical, and paralegal staff of each, and consulting and testifying experts
 3   retained by a party in this action.
 4      14.       Restriction on Disclosure to Direct Competitors.         Notwithstanding the
 5   foregoing, Confidential Material shall not be disclosed to any current or former
 6   employees of, or current or former consultants, advisors, or agents of, a direct competitor
 7   of any party named in the litigation. If a Receiving Party is in doubt about whether a
 8   particular entity is a direct competitor of a party named in this lawsuit, then before
 9   disclosing any Confidential Material to a current or former employee, consultant, advisor,
10   or agent of that entity, the Receiving Party’s counsel must confer with counsel for the
11   Producing Party.
12      15.       Persons Receiving Confidential Information Must Sign Exhibit A. Counsel
13   for each party shall advise all persons to whom Confidential Material is disclosed
14   pursuant to this Order of the existence of this Order and shall provide all such persons
15   (other than the Court and its staff) with a copy of this Order. Counsel shall also require
16   such persons to execute the Affidavit attached as Exhibit A, prior to the disclosure of
17   Confidential Material.
18      16.       Duties in the Event of Unauthorized Disclosures. It shall be the obligation
19   of counsel, upon learning of any unauthorized disclosure or threatened unauthorized
20   disclosure of Confidential Information, or any other breach or threatened breach of the
21   provisions of this Order, to promptly notify counsel for the Producing Party. The
22   notification shall be supplemented with reasonable details of the circumstances of the
23   disclosure in order to permit the producing party to understand and take appropriate steps.
24   Each party and its counsel agree to take reasonable and good-faith efforts to contain or
25   limit any breach promptly upon receiving notice of it, and to make reasonable and good-
26   faith attempts to retrieve any unauthorized disclosure of documents or information. This
27   provision does not limit the producing party’s entitlement to damages resulting from any
28   breach of this Order.


                                                   6
                                              {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 8 of 13
 1   Authorized Uses of Confidential Material
 2      17.         Confidential Material shall only be used for the purpose of litigating the
 3   above-captioned lawsuit and may not be used in other lawsuits.
 4      18.         Persons having knowledge of Confidential Material and information due to
 5   their participation in the conduct of this litigation shall use such knowledge and
 6   information only as permitted herein, and shall not disclose such Confidential Material,
 7   their contents or any portion or summary thereof to any person(s) not involved in the
 8   conduct of this litigation.
 9      19.         If any person having access to the Confidential Material herein shall violate
10   this Order, he/she may be subject to sanctions by the Court and may be liable to pay for
11   the damages caused by his/her violation.
12

13   Challenges to the Designation of Confidential Material
14      20.         Any party or interested member of the public may move the Court to modify
15   the designation of any documents or information produced in this litigation (either to
16   include additional protection with respect to confidentiality or to remove a confidential
17   designation). Before making such a motion, the party or an interested member of the
18   public shall first attempt to resolve such dispute with the producing party’s counsel.
19   Pending resolution of any challenges to the designation of documents or information, the
20   material at issue shall continue to be treated as Confidential Material until ordered
21   otherwise by the Court. The burden shall be on the party seeking to modify the
22   designation to show that the producing party’s designation is inappropriate.
23

24   Withholding of Information
25            21.   Non-relevant Attachments.      The Parties will not produce non-relevant
26   attachments that are attached to relevant emails. When an attachment is withheld, either
27   for privilege or non-responsiveness, the producing party shall produce a one-page TIFF
28   image (or PDF if production format dictates) in place of the withheld attachment,
     correspondingly stating “Attachment Withheld-Privileged” or “Attachment Withheld-
                                                    7
                                               {Attorney1}
       Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 9 of 13
 1   Nonresponsive”, and bearing a sequential BATES number within the family BATES
 2   range. If any attachment to an email contains responsive content, then the cover email
 3   shall be produced for context, regardless of the cover email’s responsiveness. The cover
 4   email may be redacted in part to remove sensitive information, as described below.
 5      22.       Redactions. The Parties may redact (1) information that is privileged or
 6   protected from discovery as work product or by reason of any other applicable privilege
 7   or immunity; (2) information subject to non-disclosure obligations imposed by
 8   governmental authorities, law or regulation (e.g., protected personal information); and
 9   (3) sensitive, non-relevant information, including but not limited to personally
10   identifiable information, trade secrets, or information regarding products, data, or people.
11   Privilege redactions will state, over the redacted portion, “Redacted–Privileged,” and all
12   other redactions will state, “Redacted–Nonresponsive.” Redactions of emails will not
13   redact the names of recipients or the subject line of the emails, unless the subject line is
14   itself privileged or contains the sensitive information described above, in which case only
15   so much of the subject line will be redacted as may be needed. The Parties will produce
16   redacted documents in TIFF format (or searchable PDF if production format dictates; or
17   in native format for file types that do not convert well to TIFF/PDF, such as Excel files)
18   with corresponding searchable OCR text and the associated metadata for the document,
19   ensuring the redacted content is fully protected from disclosure.
20

21   Confidential Material In Filings, Hearings, and Trial
22      23.       Confidential Material in Filings. Without written permission from the
23   Producing Party or court order secured after appropriate notice to all interested persons,
24   a party may not file Confidential Material in the public record in this action (or in any
25   other action, such as an appeal). Accordingly, a party that seeks to file under seal any
26   Confidential Material must comply with Local Rule 141 of this Court in preparing a
27   “Request to Seal Documents.” Confidential Material may only be filed under seal in a
28   manner prescribed by the Court for such filings.
        24.       Manner of Sealing. In the event Confidential Materials or portions of
                                                   8
                                              {Attorney1}
      Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 10 of 13
 1   transcripts are sealed as confidential by the Court or as described in paragraph (23) above,
 2   they shall be filed in an envelope bearing the following designation when deposited:
 3                                CONFIDENTIAL
 4
              IN ACCORDANCE WITH THE CONFIDENTIALITY ORDER OF THE
              COURT, THE CONTENTS OF THIS ENVELOPE SHALL BE TREATED
 5            AS CONFIDENTIAL AND MUST NOT BE SHOWN TO A PERSON
 6            OTHER THAN THE COURT AND AUTHORIZED COURT
              PERSONNEL, ATTORNEYS IN THIS CASE, OR TO PERSONS
 7            ASSISTING THOSE ATTORNEYS.
 8   Counsel SHALL comply with Local Rule 141(b).
 9      25.       Confidential Material in Hearings and Trial. The provisions of this Order
10   shall not affect, and this Order does not limit, the admissibility of Confidential Material
11   (or references to that material) as evidence at trial, or during a hearing or similar
12   proceeding in this action. Prior to using Confidential Material or the information
13   contained therein at any hearing that is open to the public, the party seeking to use the
14   Confidential Material must give at least seven (7) days advance notice to the producing
15   party of the intent to use the Confidential Material so that the producing party may seek
16   an appropriate Court Order to protect the Confidential Material.
17

18   Continuing Effect of this Order and Duty to Destroy
19      26.       This Order shall continue to be binding throughout and after the conclusion
20   of this litigation, including all appeals. Within thirty (30) days of settlement or final
21   adjudication, including the expiration or exhaustion of all rights to appeal or petitions for
22   extraordinary writs, each party or non-party to whom any materials were produced shall,
23   without further request or direction from the Producing Party, promptly destroy all
24   documents, items or data received including, but not limited to, copies or summaries
25   thereof, in the possession or control of any expert or employee. This requirement to
26   destroy includes all documents, not only those documents designated as Confidential
27   Material. The Receiving Party shall submit a written certification to the Producing Party
28   by the 30-day deadline that (1) confirms the destruction/deletion of all Confidential
     Material, including any copies of Confidential Materials provided to persons required to
                                                   9
                                              {Attorney1}
      Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 11 of 13
 1   execute Exhibit A (Affidavit), and (2) affirms the Receiving Party has not retained any
 2   copies, abstracts, compilations, summaries or any other format reproducing or capturing
 3   any of the Confidential Material. Notwithstanding this provision, outside counsel is
 4   entitled to retain an archival copy of filings, depositions, and deposition exhibits.
 5

 6   Procedure if Confidential Material Is Required to be Produced
 7      27.       If any person receiving documents covered by this Order is served with a
 8   subpoena, order, interrogatory, or document or civil investigative demand (collectively,
 9   a “Demand”) issued in any other action, investigation, or proceeding, and such Demand
10   seeks material that was produced or designated as Confidential Material by someone
11   other than the Receiving Party, the Receiving Party shall give prompt written notice by
12   hand or electronic transmission within five (5) business days of receipt of such Demand
13   to the party or non-party who produced or designated the material as Confidential
14   Material, and shall object to the production of such materials on the grounds of the
15   existence of this Order. At the request of the party or non-party who produced or
16   designated the material as Confidential Material, the Receiving Party shall refuse to
17   comply with the Demand unless (a) ordered to do so by a court with jurisdiction over the
18   Receiving Party; or (b) released in writing by the party or non-party who designated the
19   material as Confidential Material. The burden of opposing the enforcement of the
20   Demand shall fall upon the party or non-party who produced or designated the material
21   as Confidential Material. Compliance by the Receiving Party with any order of a court
22   of competent jurisdiction, directing production of any Confidential Material, shall not
23   constitute a violation of this Order.
24

25   Application of this Order to Productions by Third Parties
26      28.       This Order may be used by third parties producing documents in connection
27   with this action. Third parties may designate information as Confidential or Highly
28   Confidential – Attorneys’ Eyes Only.
        29.       If a third party produces (or intends to produce) documents and does not
                                                   10
                                              {Attorney1}
      Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 12 of 13
 1   designate (or does not intend to designate) those documents as Confidential Material,
 2   then any party to this action may seek to designate that third party’s documents or
 3   categories of documents as Confidential Material. In that case, it will be the burden of
 4   the party seeking protected status to move for a court order designating the materials as
 5   Confidential Material after the Parties confer.
 6      30.       In the event additional parties join or intervene in this litigation, the newly
 7   joined party(ies) shall not have access to Confidential Material until its/their counsel has
 8   executed and, at the request of any party, filed with the Court the agreement of such
 9   party(ies) and such counsel to be fully bound by this Order.
10      31.       The Parties agree that nothing in this Order shall be deemed to limit the
11   extent to which counsel for the Parties may advise or represent their respective clients,
12   conduct discovery, prepare for trial, present proof at trial, including any document
13   designated Confidential Material as set forth herein, or oppose the production or
14   admissibility of any information or documents which have been requested.
15      32.       This Order shall remain in full force and effect until such time as it is
16   modified, amended, or rescinded by the Court.
17

18                                    Respectfully stipulated to and submitted by,

19

20

21    Dated: September 21, 2020       By: /s/ Ann Guleser (as authorized on 9/21/2020)
                                      EMPLOYMENT LAWYERS GROUP
22                                    Ann Guleser
23                                    Counsel for Plaintiff
24

25

26
      Dated: September 21, 2020       By: /s/ David W. Ammons
                                      LTL ATTORNEYS LLP
27
                                      David W. Ammons
28                                    Counsel for Defendant


                                                   11
                                              {Attorney1}
      Case 1:20-cv-00468-NONE-JLT Document 12 Filed 09/23/20 Page 13 of 13
 1

 2
           Pursuant to Rule 131 of the Local Rules of the United States District Court for
 3
     the Eastern District of California, I hereby attest that all other signatories listed above,
 4
     and on whose behalf the filing is submitted, concur in the filing’s content.
 5

 6    Dated: September 21, 2020               By: /s/ David W. Ammons
 7                                            LTL ATTORNEYS LLP
 8                                            David W. Ammons
 9                                            Counsel for Defendant
10

11                                               ORDER

12         Except as modified by the Court in paragraph 24, the stipulated protective order is GRANTED.

13

14   IT IS SO ORDERED.

15      Dated:   September 23, 2020                           /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
28



                                                     12
                                                {Attorney1}
